In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐3334 
AARON E. ISBY, 
                                                     Plaintiff‐Appellant, 

                                    v. 

RICHARD BROWN, et al. 
                                                  Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
           Southern District of Indiana, Terre Haute Division. 
    No. 2:12‐cv‐116‐JMS‐MJD — Jane E. Magnus‐Stinson, Chief Judge. 
                       ____________________ 

    ARGUED FEBRUARY 8, 2017 — DECIDED MAY 10, 2017 
                    ____________________ 
  Before  WOOD,  Chief  Judge,  FLAUM,  Circuit  Judge,  and 
CONLEY, District Judge.*
    FLAUM, Circuit Judge. Aaron E. Isby has been held in ad‐
ministrative  segregation—or,  as  it  is  better  known,  solitary 
confinement—for over ten years and counting. He filed suit 
against various prison employees under 42 U.S.C. § 1983, al‐
leging that his continued placement in administrative segre‐
gation violated his Eighth Amendment right to be free from 
                                                     
    * Of the Western District of Wisconsin, sitting by designation. 
2                                                         No. 15‐3334 

cruel  or  unusual  punishment  as  well  as  his  Fourteenth 
Amendment  rights  under  the  Due  Process  Clause.  Isby 
sought leave to proceed in forma pauperis in the district court, 
despite having already accumulated three “strikes” for filing 
frivolous suits or appeals and thus being restricted under the 
Prison Litigation Reform Act (“PLRA”) from seeking pauper 
status. 28 U.S.C. § 1915(g). Unaware of Isby’s strikes, the dis‐
trict court granted Isby’s request. The court later granted sum‐
mary  judgment  in  favor  of  defendants  on  the  due  process 
claim, and, following a bench trial, entered judgment against 
Isby on his Eighth Amendment claim.  
    Still  unaware  of  Isby’s  three‐strikes  status,  the  district 
court granted him leave to proceed in forma pauperis on ap‐
peal. After briefing on appeal was complete, Isby’s restricted 
status  came  to  our  and  the  parties’  attention;  and  two  days 
prior  to  oral  argument,  defendants‐appellees  moved  to  dis‐
miss  this  appeal  “due  to  [Isby’s]  deceptive  acts  in  failing  to 
inform the district court of his numerous ‘strikes’ under the 
[PLRA].” For the reasons that follow, we deny the motion to 
dismiss, affirm the district court with respect to Isby’s claim 
under  the  Eighth  Amendment,  and  reverse and  remand  for 
further proceedings on Isby’s due process claim.  
                           I. Background 
     A. Factual Background 
    In 1989, Isby was convicted of robbery resulting in serious 
bodily injury and incarcerated at the Pendleton Correctional 
Facility in Indiana. In October of the following year, a counse‐
lor  at  Pendleton  allegedly  became  verbally  abusive.  In  re‐
sponse, Isby hit him in the face, resulting in officers gassing 
Isby and entering his cell with dogs, a fire hose, and a fully‐
No. 15‐3334                                                               3 

armored cell‐extraction team. In the ensuing altercation, one 
of the dogs was killed, and Isby stabbed two correctional of‐
ficers—one in the neck, and the other in the head, through a 
helmet. See Isby v. Clark, 100 F.3d 502, 504 (7th Cir. 1996). Isby 
was subsequently convicted of two counts of attempted mur‐
der and battery, and sentenced to an additional forty years in 
prison. 
     After his second conviction, Isby was moved among vari‐
ous  facilities  in  Indiana  and  received  several  major‐conduct 
reports for Class A or B infractions, including battery (in June 
1999) and intimidation (in October 2005). On October 4, 2006, 
Isby was transferred to the Wabash Valley Correctional Facil‐
ity. During his  first  nineteen  days at Wabash  Valley,  he was 
housed in the general population and was not involved in any 
infractions, write‐ups, or disturbances. On October 23, how‐
ever, Isby was transferred to department‐wide administrative 
long‐term segregation (now called administrative restrictive‐
status  housing)  in  the  Secured  Housing  Unit  (“SHU,”  now 
called  the  “Special  Confinement  Unit”  or  “SCU”).1  Isby  has 
remained in the SCU since that time.2  

                                                     
    1  Indiana  Department  of  Corrections  (“IDOC”)  Policy  #01‐04‐101, 
“Adult Offender Classification,” allows for an offender to be placed in de‐
partment‐wide administrative segregation when that offender has a his‐
tory of battery on others, presents an extraordinary threat to themselves 
or others, or presents special safety and security concerns. Section 11‐10‐
1‐7 of the Indiana Code similarly provides that an inmate may be invol‐
untarily segregated from the general population if the IDOC “first finds 
that segregation is necessary for the offender’s own physical safety or the 
physical safety of others.” Ind. Code § 11‐10‐1‐7(a). 
    2 According to Isby, defendants‐appellees neither gave him a hearing 

prior to placing him in administrative segregation in 2006 nor notified him 
of his placement by prison mail, and he was placed in the SCU absent any 
4                                                              No. 15‐3334 

    Isby’s cell is approximately eighty square feet, and he re‐
mains  inside  it  for  twenty‐three  hours  each  day.  There  are 
windows through which Isby can see the hallway with a sky‐
light, and a hallway clock is also visible from Isby’s cell. He 
has a television and desk and is able to do some exercises such 
as push‐ups in his cell. Isby is limited to one hour per day of 
out‐of‐cell exercise in a small outdoor enclosure surrounded 
by a chain‐link fence with a basketball hoop and a pull‐up bar. 
A number of witnesses testified that the outdoor exercise area 
is frequently covered in bird feces or even dead birds, which 
the facility refuses to clean. Isby testified that in light of these 
conditions, including that he is forced to wear a “nylon dog 
leash” when outside, he sometimes declines the one hour of 
outside  time  allotted  to  him.  Another  inmate  formerly  as‐
signed to the SCU testified that the cramped living conditions 
prevented  him  from  getting  sufficient  exercise,  such  that 
when  he  was  finally  released  back  into  the  general  popula‐
tion,  he  “sweated  profusely”  while  walking  and  “almost 
fainted.” 


                                                      
emergency condition, charge, prison disturbance, or investigation. As the 
district court noted, however, with respect to any claim arising from Isby’s 
initial placement in the SCU without notice or a hearing, the two‐year stat‐
ute of limitations applicable to § 1983 actions arising from an alleged in‐
jury in Indiana has expired. See Ind. Code § 34–11–2–4; Serino v. Hensley, 
735 F.3d 588, 590 (7th Cir. 2013).  
     As an aside, from December 29, 2014, to March 29, 2015, Isby was held 
in disciplinary restrictive‐status housing in the SCU. His placement in this 
even  more  restrictive  form  of  segregation  presumably  stemmed  from  a 
December 2014 incident described in further detail below, see infra n.8; and 
his time in disciplinary restrictive‐status housing is not at issue in this ap‐
peal. 
No. 15‐3334                                                                         5 

    Per the district court’s findings at trial, Isby also may be 
outside  his  cell  for  social  visits,  attorney  visits,  medical  ap‐
pointments,  showers,  and  meetings  with  prison  staff  as 
needed. However, because Isby is housed in the SCU, he does 
not have access to the vocational, work, or educational pro‐
grams offered to general‐population inmates. Isby is also lim‐
ited to one personal phone call each week (and legal calls as 
needed),  whereas  general‐population  inmates  receive  daily 
telephone  access.  Isby  may  communicate  with  correctional 
staff  when  they  are  on  the  range  (i.e.,  cell  block),  as  well  as 
with  medical  and  mental‐health  personnel  when  they  pass 
out  medication  and  conduct  mental‐status  reviews.  He  also 
may communicate orally with other inmates when they are in 
the recreation area and from cell to cell, though when inmates 
communicate on the range, other inmates will sometimes dis‐
rupt the conversation with radios or by speaking loudly. Isby 
can send letters to and receive mail from family and friends; 
but  all  outgoing  legal  and  personal mail and incoming per‐
sonal  mail  is  subject  to  an  open‐mail  rule  so  that  staff  can 
check for contraband and ensure that the sender or recipient 
matches who is listed on the envelope.3  
    The district court found that cells in the SCU contain secu‐
rity lights that vary between five and nine watts and are on 
twenty‐four  hours  per  day,  so  that  officers  can  see  into  the 
cells  when  they  walk  through  the  ranges.  A  former  inmate 
testified that the lights in the SCU are brighter than those in 


                                                     
    3 This means that Isby’s general, non‐legal mail is routinely searched 

and  read.  Outgoing  legal  mail  is  checked  to  ensure  that  it  is  entitled  to 
treatment as legal mail but is not otherwise read, copied, or otherwise in‐
terfered with in either sending or receipt. 
6                                                          No. 15‐3334 

general population, but defendant Richard Brown, the Super‐
intendent of Wabash Valley, testified that they are the same 
wattage.  Inmates  are  not  able  to  control  the  lights,  and  it  is 
against  prison  rules  to  attempt  to  cover  the  light,  including 
during  nighttime  hours.  No  rule,  however,  prohibits  an  in‐
mate  from  putting  a  towel,  shirt,  or  other  clothing  over  his 
eyes when he sleeps.  A number of inmates  (including  Isby) 
testified that their vision or sleep has been adversely affected 
by the twenty‐four hour lighting, and that they have devel‐
oped headaches. 
    The district court found that temperatures in the SCU are 
maintained  within  normal  limits,  although  the  court  noted 
that, on at least one occasion, temperatures approached forty 
degrees, and some inmates had to be moved to other housing 
for  their  own  safety.  Various  inmates  testified  that  they 
“freeze” during the winter and “burn … up” in the summer. 
Regardless of the season, inmates sleep on a thin, vinyl‐cov‐
ered foam mattress laid over a concrete slab, with a light knit‐
ted blanket and two sheets. Isby complains that these sleeping 
arrangements started causing him back problems in 2013. His 
medical  records  reflect  that  his  symptoms  improved  some‐
what by July 2014 with osteopathic manipulative treatment. 
    Isby has eaten all of his meals alone from food trays passed 
by correctional officers through a narrow port in the cell door. 
Aramark  Food  Services  contracts  with  Indiana  to  provide 
meals to prison inmates, including those housed in the SCU. 
Sample  Aramark  menus  introduced  during  trial  reflect  that 
the standard daily caloric intake for an adult male is 2800 cal‐
ories per day, but the actual number of calories served, aver‐
aged over a weekly basis, has never matched or exceeded this 
No. 15‐3334                                                                        7 

standard.4  Numerous  inmates  testified  at  trial  that  both  the 
quantity and quality of the food is poor. One SCU inmate also 
testified that the water in the SCU is rusty, and that if an in‐
mate does not boil the water before consuming it, he will “end 
up feeling nauseated, sick, diarrhea.” Isby is five feet, eleven 
inches tall, and over the past five years, his weight has fluctu‐
ated  between  148  and  163  pounds.  In  September  2010  he 
weighed 152 pounds, and in April 2015 he weighed 148.5  
    Inmates  in the  SCU are allowed  to shower three times a 
week (as opposed to daily in the general population), and trial 
testimony  reflected  that  the  water  in  the  showers  alternates 
between “scalding hot” and freezing cold. Inmates also testi‐
fied  that  toilets  do  not  flush  adequately,  in  some  instances 
leaving feces, or the odor of feces, present in a cell for multiple 
days.  SCU  inmates  are  provided  with  a  change  of  clothing 
once a year and new underwear every six months. The stand‐
ard‐issue clothing for a SCU inmate is a thin red jumpsuit. In 
winter,  inmates  are  also  provided  with  a  “very,  very  thin” 
coat, and, if they can afford it, they have the option of pur‐
chasing additional warm clothing from the commissary. Dur‐
ing trial, a number of inmates testified that when they send 
clothes to the laundry to be washed, they come back dirty and 
damaged. Isby said that he hand washes his clothing for that 

                                                     
    4 The meals served apparently average approximately 2500 calories, 

or just under ninety percent of the standard. 
    5  Isby  takes  issue  with  the  district  court’s  focus  on  only  his  recent 

weight  fluctuations,  but  as  the  defendants‐appellees  point  out  in  their 
brief, the court focused on the more recent time period because Isby had 
submitted into evidence Aramark menus dating back only to September 
2010; and any claim accruing before May 15, 2010, would be barred by the 
two‐year statute of limitations. 
8                                                           No. 15‐3334 

reason. However, Chris Nicholson, a correctional lieutenant 
with responsibility over the SCU, testified that clothes gener‐
ally come back clean, and that there have been maybe three 
occasions in four years when laundry was returned dirty due 
to a malfunctioning dryer. 
    A number of inmates, including Isby himself, testified to 
feelings of anger, frustration, and helplessness resulting from 
prolonged  and  isolated  detainment  in  the  SCU.  However, 
Isby is not receiving and has not received treatment for men‐
tal illness, and seriously mentally ill inmates are not housed 
in the SCU. Isby has been seen by mental‐health providers at 
weekly,  thirty‐day,  and  ninety‐day  intervals  to  determine 
whether  he  has  any  mental‐health  concerns  that  would  re‐
quire him to be removed from the SCU. Records of these visits 
from 2012 to 2014 show that Isby reported no mental‐health 
concerns, though he said things like, “I’m doing the best I can 
under the circumstances,” “I’m okay but I’d be better if they 
let me out of here,” and “How do you think I’m doing,” and 
complained  about  his  time  in  segregation  being  excessive. 
There is no record that Isby ever requested but was refused 
mental‐health treatment. 
   Inmates  in  administrative  segregation  have  their  place‐
ment reviewed every thirty days.6 The review consists of Wa‐
bash  Valley  staff  members  examining  the  offender’s  Case 
Plan  and  other  documents  related  to  conduct,  history,  and 



                                                      
     6 Section 11‐10‐1‐7 of the Indiana Code provides that the IDOC “shall 

review an offender [involuntarily segregated from the general population] 
at least once every thirty (30) days to determine whether the reason for 
segregation still exists.” Ind. Code § 11‐10‐1‐7(a) and (b).  
No. 15‐3334                                                                 9 

safety concerns. The IDOC does not require a formal hearing 
as part of these thirty‐day reviews.7  
    In the over‐ten‐year period that Isby has been assigned to 
the  SCU,  IDOC’s  stated  reason  for  his  continued  placement 
following  each  review  has  been  the  same:  “Your  status  has 
been reviewed and there are no changes recommended to the 
Southern Regional Director at this time. Your current Depart‐
ment‐wide Administrative segregation status shall remain in 
effect  unless  otherwise  rescinded  by  the  Southern  Regional 
Director.”  During  the  2015  bench  trial  on  Isby’s  Eighth 
Amendment claim, Lieutenant Nicholson testified that he had 
never recommended that Isby be released from the SCU be‐
tween 2006 and the present time “[b]ecause he killed a … dog 
and stabbed two officers,” referring to the incident that had 
occurred  in  1990.  In  response  to  questions  from  the  court, 
Jerry  Snyder,  the  SCU  Unit  Team  Manager,  testified  at  trial 
that  he  had  never  recommended  that  Isby  be  released  from 
the SCU because of the incident in 1990, because Isby had not 
signed up for two voluntary programs offered by IDOC to re‐
condition inmates housed in the SCU for return to the general 
population, and because Isby had been “extremely argumen‐
tative  and  disrespectful  with  staff.”  The  record  shows  that 
Isby received a major‐conduct report for disorderly conduct 
in October 2007, but that he had no major disciplinary infrac‐
tions from early 2009 until December 2014.8 Snyder testified, 

                                                     
    7 See IDOC Policy #02‐01‐111, VII.A (“It shall not be necessary to hold 

a formal Classification Committee Hearing in order to complete this re‐
view.”). 
    8  In  December  2014,  Correctional  Officer  Jaymison  Bennett  went  to 

Isby’s cell to retrieve the phone from Isby when his twenty minutes of al‐
lotted phone time was up. Isby became angry because Officer Bennett did 
10                                                               No. 15‐3334 

however, that he was aware of incidents during the past few 
years when Isby has been uncooperative with staff, and that 
these incidents were not always written up in conduct reports 
because  some  officers  overlook  “minor”  infractions  by  of‐
fenders already in long‐term restrictive housing.  
    Offenders in the SCU may also request a more formal re‐
view of their placement every ninety days. If such a request is 
made,  a  casework  manager  interviews  the  inmate  and  sub‐
mits a report to the Review Committee and Unit Team Man‐
agement, who then decide whether or not to keep the inmate 
segregated from the general population. According to Snyder, 
documents  used  in  the  thirty‐day  reviews  are  initially  re‐
viewed by the case worker assigned to the inmate, and then 
by various other individuals up the chain of command, cul‐
minating in a review by Snyder himself, and, if release from 
the SCU is recommended, by the executive director of opera‐
tions for the IDOC in Indianapolis. The parties dispute the ex‐
tent to which Isby has requested any such hearing. Defendant 
Beverly  Gilmore,  a  case  worker  at  Wabash  Valley,  claimed 
that Isby requested only two ninety‐day reviews, and it is un‐
disputed that full reviews were conducted on or about April 
7, 2011, and June 27, 2011, both of which included interviews 
with Isby and reports considered by the Review Committee. 
                                                       
not allow him time to say goodbye. Isby testified that he then placed the 
phone on the “cuff‐port,” a small opening in the cell door through which 
prisoners’ hands can be handcuffed. Bennett testified that Isby threw the 
phone toward the cuff‐port of his closed cell door. Video evidence showed 
that Isby swiped his hand toward the officer through the cuff‐port. Ben‐
nett then sprayed Isby with pepper spray, and Isby was found guilty of 
“attempted  battery  without  a  weapon.”  There  is  no  allegation  that  Isby 
made any physical contact with the officer, either with the phone handset 
or his hand. 
No. 15‐3334                                                   11 

In contrast, Isby asserted in an October 2013 affidavit that he 
has requested this more formal review “over [t]en times since 
December 19, 2009,” with his most recent requests for review 
being submitted in June 2012 and May 2013.  
    The IDOC also offers self‐help programs designed to assist 
offenders with examining their past behavior and formulat‐
ing new perspectives. Two of these programs are the Actions, 
Consequences,  and  Treatment  (“ACT”)  Program  and  the 
Moral Reconation Program. They both include counseling to 
help inmates learn how to make better decisions. To partici‐
pate in the ACT Program, the offender must write a request 
to his caseworker, and the caseworker and Unit Team Man‐
ager Snyder choose the participants. The fifth and last phase 
in the ACT Program involves release from the SCU and trans‐
fer to a different unit or facility. The Moral Reconation Pro‐
gram is a twelve‐phase cognitive‐behavior program, and an 
offender must likewise make a request in order to participate. 
These programs offer a means for inmates to potentially earn 
their way out of the SCU, though in the past, some inmates 
have also been released from the SCU without having partic‐
ipated in these programs. 
    Isby believes that the ACT Program is a “mind restructur‐
ing program … designed to … indoctrinate certain prisoners 
and turn them into snitches.” Isby has declined to participate 
in these  types  of programs. According  to  defendants‐appel‐
lees, had Isby expressed interest in participating in either pro‐
gram, he would have been recommended immediately.  
    The IDOC has also implemented the New Castle Correc‐
tional  Facility transition program, a step‐down program for 
offenders who have been in restrictive‐status housing for sev‐
eral years or longer. The New Castle transition unit has more 
12                                                    No. 15‐3334 

programming than that available in the SCU, and the unit is 
designed to give offenders a greater opportunity for success 
in adjusting to the general population. The program involves 
a  therapeutic  component  requiring  an  inmate  to  accept  re‐
sponsibility for his own actions.  
    In August 2014, Snyder advised Isby that Snyder was con‐
sidering  transferring  Isby  from  the  SCU  to  the  New  Castle 
transition unit. Snyder explained that prison officials were re‐
viewing all offenders who had been in restrictive‐status hous‐
ing for five or more years, and that officials probably would 
recommend  transfer  to  New  Castle  in  all  of  those  cases  be‐
cause of the length of time the inmates had been in a restric‐
tive setting. While discussing the program, Isby became ada‐
mant that he would not go and that they could not make him 
go to New Castle. He said there was no reason for him to go 
to the New Castle transition unit because he did not need to 
and  was  not interested, and  he  demanded  to be released to 
general population at Wabash Valley. Snyder continued to try 
to talk to Isby, but Isby kept interrupting him. Snyder eventu‐
ally  discontinued  the  interview,  and  although  several  other 
long‐term  segregation  inmates  were  recommended  for  and 
transferred to New Castle, Isby received no such recommen‐
dation or transfer. Snyder said he did not recommend Isby for 
the program because it requires cooperation. Snyder also ex‐
pressed concern at the bench trial that if Isby were placed in 
general  population  without  going  through  a  transition  pro‐
gram,  his  anger  issues  would  present  a  safety  concern  for 
other offenders and prison staff. 
      B. Procedural Background 
   Isby filed this lawsuit in May 2012, and the district court 
granted his request to proceed in forma pauperis. His second 
No. 15‐3334                                                               13 

amended complaint alleged, among other things, that his then 
six‐year (and now ten‐year) assignment to the SCU violated 
the  Eighth  Amendment’s  prohibition  on  cruel  and  unusual 
punishment, and that he had not been afforded adequate re‐
view of his continued assignment to the SCU, in violation of 
the Fourteenth Amendment’s Due Process Clause.9  
    In September 2013, after the dismissal of two defendants,10 
the remaining defendants moved for summary judgment on 
the  due  process  claim,  arguing  that  Isby  had  no  right  to  be 
free from segregated confinement and that the reviews of his 
confinement—even in the absence of any in‐person hearing—
satisfied  minimum  constitutional  guarantees.  Defendants 
also argued that they were entitled to qualified immunity in 
light  of  Isby’s  failure  to  prove  that  their  conduct  violated 
clearly established law. The district court granted defendants’ 
motion as to the due process claim, concluding that all that 
was constitutionally required in cases like Isby’s were “infor‐
mal,  non‐adversarial  …  periodic  review[s]”at  a  frequency 
“committed to the discretion of prison officials” and sufficient 
                                                     
    9 The operative complaint named as defendants Richard Brown (Su‐

perintendent  at  Wabash  Valley),  Bruce  Lemmon  (Commissioner  of 
IDOC), James Wynn (Director of Classification for IDOC), Stanley Knight 
(Interim Deputy Commissioner for IDOC), Jack Hendrix (Assistant Super‐
intendent at Wabash Valley), Jerry Snyder (SCU Unit Team Manager at 
Wabash Valley), Beverly Gilmore (Casework Manager at Wabash Valley), 
Julie Snider (Counselor at Wabash  Valley), and  Dusty Russell (Custody 
Supervisor at Wabash Valley). 
    10 In June 2013, defendants Knight and Lemmon moved to dismiss, 

arguing that sovereign immunity barred Isby’s action against them and 
that neither of them was personally involved in the alleged deprivations 
of Isby’s constitutional rights. Isby did not oppose this motion, and in July 
2013, the district court dismissed Knight and Lemmon. 
14                                                                  No. 15‐3334 

to ensure that segregation does not become a “pretext for in‐
definite confinement.” The court found that although the par‐
ties disputed whether Isby had requested any formal ninety‐
day reviews since 2011, summary judgment was nonetheless 
appropriate because it was undisputed that Isby had received 
ongoing  thirty‐day  reviews  of  his  placement,  and  Isby  had 
not cited to any authority requiring those reviews to be any‐
thing more than “informal and non‐adversarial.” 
    In July 2015, the district court held a two‐day bench trial 
on Isby’s Eighth Amendment claim.11 Two months later, the 
district court entered judgment in defendants’ favor. The dis‐
trict court found that the food, clothing, lighting, laundry, and 
opportunities  for  exercise,  showers,  and  time  outside  pro‐
vided  to  Isby  in  the  SCU  passed  constitutional  muster.  The 
court noted that Isby’s weight over the past five years had not 
fluctuated  greatly,  nor  was  there  evidence  of  any  severe 
health  problem;  the  district  court  also  explained  that  any 
Eighth Amendment concern implicated by twenty‐four hour 
lighting in the SCU was negated by the fact that Isby can cover 
his eyes with clothes or towels. The court credited Isby’s tes‐
timony that he feels “dehumanized” by his conditions of con‐
finement but found it significant that Isby has not taken “ad‐
vantage  of  any  of  the  opportunities  to  speak  with  mental 
health practitioners, engage in counseling, or otherwise dis‐
cuss or attempt to diffuse these difficult circumstances.” 


                                                       
      11  After  Isby  presented  his  case  during  the  bench  trial,  defendants 

Wynn,  Beverly,  Gilmore,  Snider,  Hendrix,  and  Russell  moved  for  judg‐
ment as a matter of law in their favor. The district court granted that mo‐
tion as to Wynn, Snider, and Russell, leaving Brown, Hendrix, Snyder, and 
Gilmore as the remaining defendants below.  
No. 15‐3334                                                       15 

    The district court noted that although it was “greatly dis‐
turbed” by the length of time Isby has spent in administrative 
segregation, his continued placement is “a result of his own 
refusal to cooperate in any way with prison officials in efforts 
to transition  him  into the  general  housing  population.” The 
court  recognized  that  Isby  “cannot  be  punished  forever  for 
killing  a  canine  and  attacking  prison  officers  in  1990,”  but 
nonetheless determined that the prison’s insistence that Isby 
participate in a prison‐mandated transition program was “not 
unreasonable.” Because “no case under similar circumstances 
where  duration  alone,  coupled  with  a  prisoner’s  refusal  to 
participate in correctional programming, supported a finding 
of a constitutional violation,” the district court found no vio‐
lation of Isby’s Eighth Amendment rights.  
     On  appeal,  Isby  again  sought  and  was  granted  leave  to 
proceed in forma pauperis. On February 3, 2017, after briefing 
was completed and only five days before oral argument, an‐
other panel of this Court dismissed a separate appeal by Isby 
in a different case, in which Isby had contended that prison 
officials  burdened  his  religious  exercise  by  failing  to  serve 
him kosher food. See Isby‐Israel v. Lemmon, No. 16‐2697, 2017 
WL 465670 (7th Cir. Feb. 3, 2017). The panel in Isby‐Israel ob‐
served that Isby “knew [from the dismissal of one of his ear‐
lier  actions]  that  he  had  already  accumulated  three  ‘strikes’ 
for filing frivolous suits or appeals,” and that he thus had to 
pay the full filing fee upfront. See id. at *1. The Isby‐Israel panel 
concluded that  Isby’s withholding of his three‐strikes status 
was deceptive and dismissed that appeal, ordering him to pay 
all fees in this Court and in the district court and directing the 
clerks of federal courts in this Circuit to return as unfiled any 
papers submitted by him or on his behalf until full payment 
had been made. Id. at *2.  
16                                                        No. 15‐3334 

    Three days later, defendants‐appellees moved to dismiss 
this appeal, contending that “[t]he facts and circumstances in 
this appeal are nearly identical [to those of Isby‐Israel]”; noting 
several other occasions on which Isby had been told by fed‐
eral judges that he had “struck out”; and characterizing Isby 
as  having  deceived  the  district  court.  We  took  their  motion 
with the case for resolution following oral argument. 
                           II. Discussion 
      A. Motion to Dismiss the Appeal  
     We first consider whether to dismiss this appeal based on 
Isby’s failure to alert the court to his three strikes and to pay 
the requisite filing fees. Under the PLRA, prisoners who have 
accrued  three  “strikes”  from  filing  actions  or  appeals  dis‐
missed as frivolous are barred from bringing another action 
in  federal  court  without  prepayment  of  fees.  See  28  U.S.C. 
§ 1915(g). The law of our Circuit requires such litigants to dis‐
close to the court the fact that they have “struck out” and to 
pay all fees upfront, or risk dismissal of their case as a sanc‐
tion for misconduct. See, e.g., Gay v. Chandra, 682 F.3d 590, 595–
96 (7th Cir. 2012); Hoskins v. Dart, 633 F.3d 541, 543 (7th Cir. 
2011); Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008). 
    Isby does not dispute that he was aware of his three strikes 
when  he  initially  brought  this  action  in  district  court  and 
when  he  appealed.  Nor  could  he  credibly  do  so,  given  the 
many other cases he has brought that were dismissed explic‐
itly on the basis of his litigation history. See, e.g., Isby v. Bennet, 
No. 2:16‐cv‐00351‐LJM‐MJD, 2016 WL 5851603 (S.D. Ind. Oct. 
6, 2016) (denying motion to alter or amend judgment dismiss‐
ing Isby’s case sua sponte when he sought leave to proceed in 
No. 15‐3334                                                      17 

forma pauperis without acknowledging his three strikes); Is‐
rael v. Brown, No. 14‐2168 (7th Cir. Aug. 15, 2014) (order deny‐
ing motion for leave to proceed on appeal in forma pauperis 
because “Isby‐Israel has accumulated three strikes”); Israel v. 
Donahue,  No.  3:06‐cv‐0809  WL,  2006  WL  3833390  (N.D.  Ind. 
Dec. 13, 2006) (noting that Isby had accumulated nine strikes 
and, pursuant to § 1915(g), could not proceed in forma pau‐
peris); Israel v. Miller, No. 3:05‐CV‐300 RM, 2005 WL 1310535 
(N.D. Ind. May 31, 2005) (same); cf. Israel v. Brown, 135 S. Ct. 
2864 (2015) (“As petitioner has repeatedly abused this Court’s 
process, the Clerk is directed not to accept any further peti‐
tions in noncriminal matters from petitioner unless the dock‐
eting fee … is paid ….”). He likewise does not dispute that he 
failed to alert the district court of his three strikes. The issue 
came to light, mere days before oral argument, only when an‐
other panel of this Court dismissed Isby’s appeal in a different 
case, see Isby‐Israel, 2017 WL 465670, and defendants‐appellees 
in this case followed up with their motion to dismiss.  
     Defendants‐appellees  argue  that  we  ought  to  dismiss 
Isby’s appeal because he concealed his restricted status from 
the district court when he sought pauper status below and on 
appeal. See Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999) (“An 
effort to bamboozle the court by seeking permission to pro‐
ceed  in  forma  pauperis  after  a  federal  judge  has  held  that 
§ 1915(g) applies to a particular litigant will lead to immediate 
termination  of  the  suit.”).  While  there  is  an  exception  to 
§ 1915(g) for  prisoners  who are “under imminent danger  of 
serious physical injury,” 28 U.S.C. § 1915(g), Isby conceded in 
his response to defendants‐appellees’ motion to dismiss and 
at  oral  argument  that  he  had  not  pled  any  such  danger.  In‐
stead, Isby requests that we exercise our discretion under Fed‐
18                                                         No. 15‐3334 

eral Rule of Appellate Procedure 3(a)(2) and examine the mer‐
its of his claims, given the serious constitutional questions at 
issue and the late stage at which defendants‐appellees raised 
their § 1915(g) argument.  
    We  note  that  defendants‐appellees  do  not  argue  that 
§ 1915(g) imposes a jurisdictional bar to our hearing Isby’s ap‐
peal;  they  simply  observe  that  we  may  sua  sponte  raise 
§ 1915(g) as a basis for dismissal. By its terms, § 1915(g) does 
not preclude a prisoner from bringing suit in federal court en‐
tirely; rather, the prisoner may either prepay in full all filing 
fees or make a showing of imminent danger of serious physi‐
cal injury in order to proceed with a federal suit. See, e.g., Ab‐
dul‐Akbar  v.  McKelvie, 239  F.3d  307,  314  (3d  Cir.  2001)  (“It  is 
important  to  note  that  § 1915(g)  does  not  block  a  prisoner’s 
access  to  the  federal  courts.  It  only  denies  the  prisoner  the 
privilege of filing before he has acquired the necessary filing 
fee.”). We have never referred to the three‐strikes provision as 
a jurisdictional bar, instead treating it as one of the many pro‐
cedural constraints imposed by the PLRA. See United States v. 
Antonelli, 371 F.3d 360, 361 (7th Cir. 2004) (referring to three‐
strikes provision as one of several procedural constraints un‐
der the PLRA); cf. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006) 
(explaining that the PLRA “exhaustion requirement is not ju‐
risdictional”) (citation omitted). To avoid any ambiguity, we 
now  explicitly  join  our  sister  circuits  in  holding  that  the  re‐
quirements  of  the  PLRA’s  three‐strikes  provision  are  proce‐
dural, and not jurisdictional, in nature. See Lisenby v. Lear, 674 
F.3d  259,  263  (4th  Cir.  2012);  Lloyd  v.  Benton,  686  F.3d  1225, 
1227–28 (11th Cir. 2012); Dubuc v. Johnson, 314 F.3d 1205, 1210 
(10th Cir. 2003) (“[section] 1915(g)’s provisions are not juris‐
dictional in nature but contain a condition precedent which 
prevents  a  review  of  the  merits  of  a  three‐strikes  prisoner‐
No. 15‐3334                                                            19 

plaintiff’s claims, except under extraordinary circumstances, 
until the prisoner has prepaid the applicable fees”).  
    As Isby’s three strikes do not bar us from hearing his ap‐
peal, we may consider whether to exercise our discretion to 
reach the merits of Isby’s case. See Fed. R. App. P. 3(a)(2) (“An 
appellant’s failure to take any step other than the timely filing 
of a notice of appeal does not affect the validity of the appeal, 
but is ground only for the court of appeals to act as it consid‐
ers  appropriate,  including  dismissing  the  appeal.”);  cf. 
Arobelidze v. Holder, 653 F.3d 513, 517 (7th Cir. 2011) (“Because 
the rule [requiring immigration petitioners to exhaust all ad‐
ministrative remedies before seeking judicial review] is non‐
jurisdictional, it is subject to waiver, forfeiture, and other dis‐
cretionary considerations.”). Isby points us to Garcia v. Silbert, 
in  which  the  Tenth  Circuit  elected  to  reach  the  merits  of  a 
plaintiff‐prisoner’s  case,  notwithstanding  the  fact  that 
§ 1915(g) applied and he had not alleged imminent harm, so 
long  as  the  plaintiff  paid  in  full  the  filing  fees  owed  to  the 
court. See 141 F.3d 1415,  1417 n.1 (10th Cir. 1998); see also Smith 
v. Veterans Admin., 636 F.3d 1306, 1309–10 (10th Cir. 2011) (“we 
have long recognized that we retain discretion to ignore the 
three‐strikes rule and reach the merits of an appeal”) (citation 
omitted). Isby encourages us to adopt the same approach in 
the case at hand, and his appointed counsel has offered to pay 
all of the fees due in this action, citing to the Illinois Rules of 
Professional  Responsibility.  See  Ill.  R.  Prof.  Responsibility 
1.8(e)(2)  (allowing  lawyers  to  pay  court  costs  and  litigation 
expenses on behalf of an indigent client); see also Ind. R. Prof. 
Conduct  1.8(e)(2)  (same).  Defendants‐appellees  distinguish 
Garcia,  however,  emphasizing  that  the  prisoner  in  that  case 
had never been told by a federal judge that he had struck out, 
nor  had  the  Tenth  Circuit  held  that  prisoners  to  whom 
20                                                        No. 15‐3334 

§ 1915(g) applies have a duty to alert the court to their three‐
strikes status. Defendants‐appellees cite to Sloan, in which we 
declined to provide the prisoner who had struck out an op‐
portunity  to  pay  docketing  and  filing  fees  because  he  had 
“committed a fraud on the federal judiciary.” 181 F.3d at 859; 
see  also  id.  (“A  litigant  who  follows  frivolous  litigation  with 
fraud has no claim to a tender reception.”). 
    Isby’s  deception  by  omission  is  certainly  not  lost  on  us, 
and we agree with defendants‐appellees that Isby’s counsel’s 
payment of all fees owed to this Court and the district court 
does not remedy his fraud. However, we have recognized the 
possibility of a lawyer paying for a prisoner’s filing fee as a 
viable  option  under  § 1915(g)—albeit  in  the  context  of  bor‐
rowing the fee from one’s attorney with the promise of reim‐
bursement  under  42  U.S.C.  § 1988.  See  Lewis  v.  Sullivan,  279 
F.3d 526, 530 (7th Cir. 2002). And we agree with Isby that the 
length of his placement in administrative segregation impli‐
cates  serious  constitutional  concerns.  Given  the  foregoing, 
and the fact that defendants‐appellees raised the § 1915(g) is‐
sue only two days before oral argument, we deny the motion 
to  dismiss,  exercise  our  discretion  to  consider  the  merits  of 
Isby’s claims, and will accept Isby’s counsel’s payment of his 
fees. That said, we caution future litigants to whom § 1915(g) 
applies that our course of action in this case is the exception, 
not the norm, and our holdings in Sloan, Ammons, and so forth 
remain intact. Restricted filers must still alert the court to their 
three‐strikes status or risk dismissal and termination of their 
suits “not only for lack of payment but also as a sanction for 
misconduct.” Ammons, 547 F.3d at 725 (citation omitted). 
No. 15‐3334                                                            21 

    B. Eighth Amendment Claim 
    We now turn to Isby’s appeal from the district court’s ver‐
dict on his Eighth Amendment claim. We review the court’s 
legal conclusions de novo and its factual findings for clear er‐
ror, see, e.g., Ernst v. City of Chi., 837 F.3d 788, 795–96 (7th Cir. 
2016) (citation omitted), and certain mixed questions of law 
and fact concerning constitutional issues may be reviewed de 
novo, see Dean Foods Co. v. Brancel, 187 F.3d 609, 616–17 (7th 
Cir. 1999) (citation omitted).  
     In  cases  involving  the  conditions  of  confinement  in  a 
prison, two elements are required to establish a violation of 
the Eighth Amendment’s prohibition against cruel and unu‐
sual punishment:  first,  an objective showing that the  condi‐
tions are sufficiently serious—i.e., that they deny the inmate 
“the minimal civilized measure of life’s necessities,” Rhodes v. 
Chapman, 452 U.S. 337, 347 (1981), creating an excessive risk 
to  the  inmate’s  health  and  safety—and  second,  a  subjective 
showing  of  a  defendant’s  culpable  state  of  mind.  Farmer  v. 
Brennan,  511  U.S.  825,  834  (1994).  We  have  held  that  “pro‐
longed confinement  in administrative segregation may con‐
stitute a violation of the Eighth Amendment … depending on 
the duration and nature of the segregation and whether there 
were feasible alternatives to that confinement.” Rice ex rel. Rice 
v.  Corr.  Med.  Servs.,  675  F.3d  650,  666  (7th  Cir.  2012)  (citing 
Walker v. Shansky, 28 F.3d 666, 673 (7th Cir. 1994)); see also Mer‐
iwether v. Faulkner, 821 F.2d 408, 416 (7th Cir. 1987).  
    We agree with the district court that Isby’s Eighth Amend‐
ment claim fails on the objective element. Isby raises a number 
of  complaints  about  the  SCU  relating  to  the  lighting,  food, 
temperatures, sleeping arrangements, the restricted time for 
showers and exercise, and so forth. He claims that the district 
22                                                                No. 15‐3334 

court erred by analyzing each of these conditions in isolation, 
rather than in totality. However, the court’s order made clear: 
“Even  having  considered  the  total  effect  of  Mr.  Isby[]’s  cir‐
cumstances, … they do not rise to the level of extreme depri‐
vation  of  basic  human  needs  required  to  satisfy  Eighth 
Amendment standards.” Given our extensive case law reject‐
ing Eighth Amendment claims based on similar conditions of 
confinement, we cannot say that the district court’s conclusion 
on  this  matter  constituted  error.  See,  e.g.,  Davenport  v.  De‐
Robertis, 844 F.2d 1310, 1315 (7th Cir. 1988) (observing that at 
least five hours per week of exercise outside cell may be nec‐
essary to avoid constitutional issues); Vasquez v. Frank, 290 F. 
App’x 927, 929 (7th Cir. 2008) (“24‐hour lighting involving a 
single, 9‐watt fluorescent bulb does not objectively constitute 
an  extreme  deprivation”)  (citation  and  internal  quotation 
marks omitted);12 Williams v. Berge, 102 F. App’x 506, 507 (7th 
Cir. 2004) (“Prisoners have a right to adequate food, but not 
to  food  that  is  tasty  or  even  appetizing.”)  (citing,  inter  alia, 
Lunsford v. Bennett, 17 F.3d 1574, 1578 (7th Cir. 1994)); Bono v. 
Saxbe, 620 F.2d 609, 613–14 (7th Cir. 1980) (“[T]he segregated 
area was not overcrowded or unsanitary. Inmates had some 
reading materials and an opportunity to exercise. ‘Seconds’ at 
meals were not available and food was occasionally cold, but 

                                                       
      12 Isby cites to Keenan v. Hall, 83 F.3d 1083 (9th Cir. 1996), in which the 

Ninth Circuit held that summary judgment was inappropriate where an 
inmate alleged that large fluorescent lights kept his cell constantly illumi‐
nated  and  caused  sleeping  issues  and  other  mental  and  psychological 
problems. See id. at 1090–91. Here, however, the district court weighed all 
available evidence at trial and found that Isby was allowed to cover his 
eyes with clothes or towels if the light disturbed him. And, as defendants 
point out, the lights in Keenan involved “large fluorescent lights,” not five‐
to‐nine‐watt bulbs.  
No. 15‐3334                                                       23 

it was the same food as that served to the general prison pop‐
ulation…. Inactivity, lack of companionship and a low level of 
intellectual  stimulation  do  not  constitute  cruel  and  unusual 
punishment even if they continue for an indefinite period of 
time ….”); Meriwether, 821 F.2d at 415 (“[C]onditions are not 
unconstitutional  simply  because  they  are  harsh  and  restric‐
tive; such conditions are part of the penalty that criminal of‐
fenders pay for their offenses against society…. [T]he Consti‐
tution does not mandate that prisons be comfortable ….”) (in‐
ternal citation and quotation marks omitted); see also Hosna v. 
Groose, 80 F.3d 298, 306 (8th Cir. 1996) (no violation for weekly 
outdoor  recreation  in  prison  yard  totaling  three  hours);  cf. 
Hardaway v. Meyerhoff, 734 F.3d 740, 744–45 (7th Cir. 2013) (no 
atypical  and  significant  hardship  violating  the  Fourteenth 
Amendment’s  Due  Process  Clause  where  access  to  showers 
was only weekly). 
    Moreover,  although  Isby  points  out  that  “[s]ome  condi‐
tions of confinement may establish an Eighth Amendment vi‐
olation  in  combination  when  each  would  not  do  so  alone,” 
this occurs “only when they have a mutually enforcing effect 
that produces the deprivation of a single, identifiable human 
need such as food, warmth, or exercise.” Wilson v. Seiter, 501 
U.S. 294, 304 (1991) (providing example of low cell tempera‐
ture  at  night  combined  with  failure  to  issue  blankets)  (cita‐
tions  and  internal  quotation  marks  omitted).  While  “the 
length of confinement cannot be ignored in deciding whether 
the confinement meets constitutional standards,” Hutto v. Fin‐
ney, 437 U.S. 678, 686 (1978), we agree with the district court 
that there is no evidence of serious physical, mental, or psy‐
chological harm to Isby caused by the conditions of the SCU 
24                                                               No. 15‐3334 

or the duration of Isby’s segregation.13 It’s true that Isby testi‐
fied  to  feeling  angry  and  dehumanized  in  isolation,  but  he 
generally stated that he was “alright” and declined opportu‐
nities  to  speak  with  mental‐health  practitioners,  engage  in 
counseling, or otherwise discuss or attempt to alleviate these 
circumstances. See Pearson v. Ramos, 237 F.3d 881, 886 (7th Cir. 
2001) (“It is telling that no credible evidence was presented of 
any physical or psychological harm to the plaintiff as a result 
of  his  protracted  confinement  in  the  segregation  unit  ….”). 
Without some egregious deprivation, see, e.g., Walker, 28 F.3d 
at  672–73  (possible  Eighth  Amendment  violation  stemming 
from prolonged segregation while being denied water for pe‐
riods  of  up  to  one  week,  given  inadequate  time  to  exercise, 
and subjected to physical abuse), Isby’s complaints about the 
conditions of his confinement fall short.  
    Moreover,  “[o]bviously  influencing  whether  prolonged 
segregation constitutes cruel and unusual punishment is the 
existence of feasible alternatives.” Meriwether, 821 F.2d at 417. 
As the district court noted, “[t]his [case] presents a somewhat 
unique  circumstance  where  feasible  alternatives—the  New 
Castle  transition  program,  the  ACT  program—do  exist,  but 
they are alternatives that reasonably require Mr. Isby[] to co‐
operate, and he has steadfastly refused to do so.” Isby takes 
issue with what he characterizes as the district court’s overre‐
liance on the existence of these IDOC programs in denying his 
Eighth  Amendment  claim.  He  notes  that  the  district  court 
cited  nothing  in  support  of  its  assertion  that  an  Eighth 
Amendment  violation  may  be  nullified  because  the  inmate 
                                                       
      13 But see Kervin v. Barnes, 787 F.3d 833, 837 (7th Cir. 2015) (“The seri‐

ous psychological consequences of … quasi‐solitary imprisonment have 
been documented.”) (collecting sources). 
No. 15‐3334                                                                25 

could  take  steps  to  reduce  the  harms  being  inflicted.  How‐
ever, numerous cases support this very proposition. See, e.g., 
Freeman v. Berge, 441 F.3d 543, 547 (7th Cir. 2006) (no Eighth 
Amendment  violation  where  “to  an  overwhelming  degree 
Freeman’s food deprivation was self‐inflicted [because he re‐
fused to wear pants while eating], … and the record contains 
no evidence that he experienced real suffering … or any last‐
ing detrimental health consequences”); Rodriguez v. Briley, 403 
F.3d  952,  952–53  (7th  Cir.  2005)  (“deliberate  noncompliance 
with a valid rule does not convert the consequences that flow 
automatically  from  that  noncompliance  into  punishment…. 
As soon as Rodriguez puts his belongings in the storage box, 
he can leave his cell and go to the cafeteria…. [B]y failing to 
comply with a reasonable condition  … , and as a result miss‐
ing  out  on  meals,  Rodriguez  punished  himself.”);  Sostre  v. 
McGinnis, 442 F.2d 178, 187, 193–94 (2d Cir. 1971) (no Eighth 
Amendment  violation  where  officials  testified  that  prisoner 
could have returned to the general population “either by suc‐
cessful participation in group therapy or by agreeing to live 
by the rules of the prison”), overruling on other grounds recog‐
nized by, e.g., Davidson v. Scully, 114 F.3d 12 (2d Cir. 1997).14 



                                                     
    14 It is true that there is no guarantee that participating in the IDOC 

self‐help programs would necessarily lead to Isby’s return to the general 
population (unlike compliance with the prison rules at issue in Rodriguez 
or Freeman, or the explicit testimony by prison officials in Sostre), or that 
program participation is a necessary predicate to being released from ad‐
ministrative segregation. And there was some dispute as to the extent to 
which  Isby  was  aware  of  the  degree  to  which  an  IDOC  program  was  a 
necessary predicate to his being released from the SCU. Regardless, the 
district court’s factual assessments of these programs do not strike us as 
clear error, and, given the lack of evidence of egregious conditions in the 
26                                                         No. 15‐3334 

   While, as a personal matter, we (like the district court) find 
the length of Isby’s confinement greatly disturbing, see, e.g., 
Davis v. Ayala, 135 S. Ct. 2187, 2208–10 (Kennedy, J., concur‐
ring)  (discussing  “[t]he  human  toll  wrought  by  extended 
terms of isolation”), reh’g denied, 136 S. Ct. 14 (2015), we agree 
that under the law as it currently stands, Isby has not made 
out an Eighth Amendment violation. 
      C. Fourteenth Amendment Claim 
    We review the district court’s grant of summary judgment 
on Isby’s due process claim de novo, construing all facts and 
drawing all reasonable inferences in Isby’s favor. See, e.g., Col‐
lins v. Al‐Shami, 851 F.3d 727, 730–31 (7th Cir. 2017) (citation 
omitted).  Summary  judgment  is  appropriate  if  the  movant 
shows that there is no genuine dispute as to any material fact 
and the movant is entitled to judgment as a matter of law. Fed. 
R. Civ. P. 56(a). 
    The  Due  Process  Clause  of  the  Fourteenth  Amendment 
applies  only  to  deprivations  of  life,  liberty,  and  property. 
“Otherwise states are free to act summarily.” Marion v. Radtke, 
641 F.3d 874, 875 (7th Cir. 2011) (per curiam). “We undertake 
a two‐part analysis in procedural due‐process cases: first, we 
determine whether the plaintiff was deprived of a protected 
interest; if so, we determine what process was due under the 
circumstances.” Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 
673 (7th Cir. 2016) (citations omitted). Prisoners do not have a 
constitutional right to remain in the general population, see, 
e.g., Sandin v. Conner, 515 U.S. 472, 480 (1995) (“transfer to less 
amenable  quarters  for  nonpunitive  reasons  [is]  ‘ordinarily 
                                                       
SCU or serious suffering on Isby’s part, we affirm the court’s verdict on 
Isby’s Eighth Amendment claim. 
No. 15‐3334                                                        27 

contemplated by a prison sentence’” (quoting Hewitt v. Helms, 
459 U.S. 460, 468 (1983))); but “both the duration and the con‐
ditions of the segregation must be considered” in determining 
whether  due  process  is  implicated,  Marion  v.  Columbia  Corr. 
Inst., 559 F.3d 693, 698 (7th Cir. 2009) (citation omitted).  
    The  district  court  concluded  that,  “[g]iven  the  length  of 
time Isby[] has been confined in administrative segregation, 
… and accepting [his] undisputed sworn statements concern‐
ing the conditions of his confinement as true for purposes of 
the summary judgment motion, … a due process liberty is at 
stake.” Defendants‐appellees sensibly do not contest the con‐
clusion that the extraordinary length of Isby’s segregation in 
the SCU implicates his due process rights. See, e.g., Harris v. 
Caruso, 465 F. App’x 481, 484 (6th Cir. 2012) (“Harris has a cog‐
nizable liberty interest due to the atypical [eight‐year] dura‐
tion of his administrative segregation”). They claim, however, 
that the reviews that Isby receives every thirty days are suffi‐
cient for due process.  
     The  Supreme  Court  held  in  Hewitt  that  the  Due  Process 
Clause  mandates  that  prison  officials  periodically  review 
whether an inmate placed in administrative segregation con‐
tinues to pose a threat. 459 U.S. at 477 n.9, abrogated in part on 
other  grounds  by  Sandin,  515  U.S.  472.  The  Court  recognized 
that  “lawfully  incarcerated  persons  retain  only  a  narrow 
range of protected liberty interests,” and that “broad discre‐
tionary authority is necessary because the administration of a 
prison is at best an extraordinarily difficult undertaking.” Id. 
at  467  (citation  and  internal  quotation  marks  omitted).  The 
Court then concluded that since “a prison’s internal security 
is … a matter normally left to the discretion of prison admin‐
istrators,”  id.  at  474  (citation  omitted),  elaborate  procedural 
28                                                       No. 15‐3334 

safeguards  like  an  adversary  proceeding  were  unnecessary, 
id. at 474–75. Thus, although “administrative segregation may 
not be used as a pretext for indefinite confinement of an in‐
mate,” the periodic review of the confinement of such inmates 
required  to  meet  due  process  “will  not  necessarily  require 
that prison officials permit the submission of any additional 
evidence or statements.” Id. at 477 n.9. Rather: 
       The decision whether a prisoner remains a secu‐
       rity risk will be based on facts relating to a par‐
       ticular  prisoner—which  will  have  been  ascer‐
       tained  when  determining  [whether]  to  confine 
       the inmate to administrative segregation—and 
       on  the  officials’  general  knowledge  of  prison 
       conditions  and  tensions,  which  are  singularly 
       unsuited  for  “proof”  in  any  highly  structured 
       manner…. [T]he ongoing task of operating the 
       institution  will  require  the  prison  officials  to 
       consider a wide range of administrative consid‐
       erations.  
Id. As the district court here rightly explained, we and other 
circuits have interpreted Hewitt as entitling inmates to an “in‐
formal and nonadversary” periodic review (the frequency of 
which  is  committed  to  the  discretion  of  the  prison  officials) 
that keeps administrative segregation from becoming a pre‐
text for indefinite confinement. Westefer v. Neal, 682 F.3d 679, 
684–86  (7th  Cir.  2012)  (dealing  with  transfers  to  supermax 
prison, where inmates were held in either disciplinary or ad‐
ministrative segregation) (citations omitted); see also Smith v. 
Shettle, 946 F.2d 1250, 1254 (7th Cir. 1991); Black v. Parke, 4 F.3d 
442, 448 (6th Cir. 1993) (“inmates in segregation are entitled 
No. 15‐3334                                                               29 

only to minimal procedural process, so long as that process is 
not pretextual”).  
    Isby takes issue with the perfunctory nature of his thirty‐
day  reviews,  emphasizing  that,  despite  the  amount  of  time 
that has passed since the 1990 incident,15 the duration of his 
confinement in the SCU, and his long stretches without disci‐
plinary  charges,  he  receives  the  same  two‐line  decision  at 
every review. To evaluate Wabash Valley’s procedures in light 
of Hewitt, we consider the three Mathews v. Eldridge factors: (1) 
the private interest (that is, Isby’s interest) affected by a gov‐
ernmental  decision,  (2)  the  governmental  interests  at  stake, 
and (3) “the risk of an erroneous deprivation of [the private] 
interest through the procedures used, and the probable value, 
if any, of additional or substitute procedural safeguards.” 424 
U.S. 319, 335.  
    With  respect  to  the  first  factor,  Isby’s  private  interest  is 
considerably lessened because of his status as an inmate. See, 
e.g., Hewitt, 459 U.S. at 473 (“[The prisoner] was merely trans‐
ferred from one extremely restricted environment to an even 
more confined situation”). However, whereas  the inmate in 
Hewitt spent less than two months in segregation awaiting a 
hearing,  Isby  has  spent  over  ten  years  there,  and  counting. 
The extended, indefinite length of his placement in the SCU 
tips  the  scale  in  his  favor  on  this  prong  of  the  analysis.  See 
                                                     
    15 Defendants‐appellees claim that the trial transcript does not sup‐

port Isby’s assertion that the 1990 incident is the sole reason for his place‐
ment in the SCU. But Lieutenant Nicholson did testify that he never rec‐
ommended Isby for release from the SCU “[b]ecause he killed a … dog 
and stabbed two officers.” Nicholson also testified, however, that he was 
not the sole decisionmaker, and Isby himself stated that he was eventually 
told that he was in the SCU because of his “conduct history” generally.  
30                                                      No. 15‐3334 

Proctor v. LeClaire, 846 F.3d 597, 610 (2d Cir. 2017) (“Proctor’s 
interest in avoiding an indefinite Ad Seg term is surely sub‐
stantial,  more  so  than  [the  inmate  in  Hewitt’s]  interest  in 
avoiding  a  temporary  Ad  Seg  term  awaiting  a  hearing.”); 
Mims v. Shapp, 744 F.2d 946, 951–52 (3d Cir. 1984) (concluding 
that inmate facing “potentially limitless” term in administra‐
tive  segregation  has  “a  more  significant  liberty  interest  for 
due  process  analysis  than  that  attributed  to  the  prisoner  in 
Hewitt”).  
    Next,  we  consider  the  government’s  interests,  which  are 
substantial. Maintaining institutional security and safety are 
crucial considerations in the management of a prison, and, to 
the extent that an inmate continues to pose a threat to himself 
or others, ongoing segregation may well be justified. See, e.g., 
Bell v. Wolfish, 441 U.S. 520, 547 (1979) (“Prison officials must 
be free to take appropriate action to ensure the safety of in‐
mates and corrections personnel and to prevent escape or un‐
authorized  entry.”).  Obviously,  however,  the  validity  of  the 
government interest continues only so long as the inmate con‐
tinues to pose a safety or security risk. Mims, 744 F.2d at 953; 
see also id. (“the governmental interest involved in a good faith 
decision  to  subject  a  prisoner  to  administrative  segregation 
may fluctuate with the passage of time and change of circum‐
stances”). It is for this very reason that the Hewitt Court deter‐
mined that periodic review of administrative segregation de‐
cisions is necessary. See id. at 953–54; see also Smith, 946 F.2d at 
1254–55  (“[inmate’s  period  of  administrative  segregation, 
which was not fixed in advance,] is an indefinite term, keyed 
to changing conditions, so there has to be some mechanism 
No. 15‐3334                                                                    31 

for determining whether change has occurred”).16 And again, 
whereas the inmate in Hewitt was confined to administrative 
segregation pending the completion of investigations into his 
role in a prison riot and a hearing on charges against him, the 
record here indicates that Isby has been held indefinitely fol‐
lowing  the 1990 incident and other past behavioral issues.17 
With no potential end date on Isby’s segregation, we confront 
the third of the Mathews factors and note that the boilerplate 
output of each review seems all the more concerning. 
   Defendants‐appellees claim that “[t]here is no mystery as 
to why Isby remains in  the SCU,” and the  undisputed‐facts 
portion of the district court’s summary judgment order states 
that Isby has been kept in segregation because of his extensive 


                                                     
    16 Defendants‐appellees argue that Smith held that the thirty‐day re‐

view process at issue in this case passed constitutional muster. But what 
we held in Smith was that the prison officials’ uncontroverted affidavits 
established  that  the  inmates  received  notice  and  an  opportunity  to  be 
heard on the front end as well as sufficiently frequent periodic reviews. 
See 946 F.2d at 1254. The adequacy or potential pretextual nature of those 
periodic reviews was thus not at issue in that case.  
    17 In response to a question from the district court during the bench 

trial, defendant Jerry Snyder, the Unit Team Manager for the SCU at Wa‐
bash  Valley,  confirmed  that  he  did  not  recall  any  conduct  by  Isby  that 
prompted  his  move  from  the  general  population  to the  SCU. And  even 
accepting the district court’s findings of fact on this issue and the trial tes‐
timony that Isby was “extremely argumentative and disrespectful,” our 
own case law warns that long stretches of solitary confinement may be too 
strict of a punishment for mere behavioral problems. See Kervin, 787 F.3d 
at 837 (reminding prison officials and judges “to be alert for the potentially 
serious adverse consequences of protracted segregation as punishment for 
misbehavior in prison, especially … nonviolent misbehavior” like repeat‐
edly talking back to prison guards). 
32                                                           No. 15‐3334 

conduct‐report history, past behavior, violent tendencies, ina‐
bility to cooperate with Wabash Valley staff, and other factors. 
However, the first two items in this list are limited to occur‐
rences in the  past,  and  it is  unclear whether the  other three 
items occurred in the distant or recent past as opposed to cur‐
rently affecting Isby’s readiness to return to the general prison 
population.  Meanwhile,  Lieutenant  Nicholson  highlighted 
the  1990  incident  as  the  main  reason  for  Isby’s  continued 
placement in segregation. If  it is  in fact the case,  as defend‐
ants‐appellees suggest, that Isby is still being held in admin‐
istrative segregation because of his ongoing refusal to cooper‐
ate  with  staff  and  to  participate  in  any  of  the  self‐help  pro‐
grams, then it seems easy enough to include that explanation 
in the output of his thirty‐day reviews. See Toevs v. Reid, 685 
F.3d  903,  913–14  (10th  Cir.  2012)  (“if  the  relevant  circum‐
stances truly have not changed, that can easily be stated, ra‐
ther  than  just  relying  on  a  meaningless,  repetitive,  and  rote 
response”) (citation omitted). Even one or two edits or addi‐
tions along these lines could assuage our concerns and pro‐
vide helpful notice to Isby as to the reasons for his placement 
and how he could get out. While defendants‐appellees claim 
that  Isby  is  “well  aware  that  he  has  an  avenue  for  release” 
through the self‐help programs, it is uncertain that participa‐
tion in the IDOC programs would necessarily result in trans‐
fer or release from the SCU, and the parties dispute the extent 
to which such information was communicated to Isby.18 

                                                       
      18 The district court’s bench‐trial order on Isby’s Eighth Amendment 

claim concluded that Isby had “avenues that he could take to lead him to 
general population” (emphasis added), which “he simply has chosen not 
to attempt.” But these conclusions do not necessarily bear on Isby’s due 
process claim (i.e., as to whether the existing process was sufficient). 
No. 15‐3334                                                                   33 

    Defendants‐appellees emphasize that the law does not re‐
quire that an inmate receive a statement of reasons for their 
retention in administrative segregation. See Westefer, 682 F.3d 
at 685–86. While such a statement of reasons may not be con‐
stitutionally required, however, under Hewitt, the periodic re‐
view  must  still  be  meaningful  and  non‐pretextual.  Westefer, 
682 F.3d at 686 (citing Hewitt, 459 U.S. at 477 n.9); see also Toevs, 
685 F.3d at 912 (“The [periodic] review need not be extensive, 
… [b]ut the review must be meaningful; it cannot be a sham 
or a pretext.”) (citations omitted); Mims, 744 F.2d at 954 (warn‐
ing that periodic reviews must “not become simply a sham”). 
The Third Circuit has held that “a meaningful review … is one 
that evaluates the prisoner’s current circumstances and future 
prospects, and, considering the reason(s) for his confinement 
to the program, determines whether that placement remains 
warranted.” Toevs, 685 F.3d at 913 (internal quotation marks 
omitted).19  On  the  record  at  summary  judgment,  there  is  a 
genuine dispute of fact as to whether the thirty‐day reviews 

                                                     
    19 The Third Circuit also elaborated that “[w]here … the goal of the 

placement is solely and exclusively to encourage a prisoner to improve his 
future behavior, the review should provide a statement of reasons, which 
will often serve as a guide for future behavior (i.e., by giving the prisoner 
some  idea  of  how  he  might  progress  toward  a  more  favorable  place‐
ment).” Toevs, 685 F.3d at 913; cf. Wilkinson v. Austin, 545 U.S. 209 (2005) 
(noting  that  Ohio’s  requirement  that  a  decisionmaker  provide  a  “short 
statement  of  reasons  …  guards  against  arbitrary  decisionmaking  while 
also … serv[ing] as a guide for future behavior”) (citation omitted). The 
defendants‐appellees argue that even if they did not provide official notice 
or statements of reasons, Isby was aware that he needed to improve his 
behavior  and  participate  in  the  IDOC  self‐help  programs  in  order  to  be 
eligible  for  transfer.  However,  Isby  argues  that  there  was  no  guarantee 
that  participation  would  lead  to  such  a  transfer  and  that  others  were 
moved out of the SCU without participation, which raises issues of fact. 
34                                                      No. 15‐3334 

take  into  account  any  updated  circumstances  in  evaluating 
the need for continued confinement, given the length of Isby’s 
segregation,  his  long  stretches  of  time  without  any  discipli‐
nary issues, and the rote repetition of the same two boilerplate 
sentences  following  each  review.  And  while  submission  of 
new evidence or a full hearing may not be necessary to meet 
the requirements of due process under Hewitt, an actual re‐
view—i.e., one open to the possibility of a different outcome—
certainly is. See, e.g., Proctor, 846 F.3d at 611 (“It is inherent in 
Hewitt’s  use  of  the  term  ‘periodic’  that  ongoing  Ad  Seg  re‐
views  may  not  be  frozen  in  time,  forever  rehashing  infor‐
mation  addressed  at  the  inmate’s  initial  Ad  Seg  determina‐
tion…. prison officials must look to the inmate’s present and 
future behavior and consider new events to some degree to 
ensure that prison officials do not use past events alone to jus‐
tify indefinite confinement.”).
    Several  other  circuits  have  also  criticized  review  proce‐
dures like those we have here. See, e.g., Incumaa v. Stirling, 791 
F.3d  517,  534  (4th  Cir.  2015)  (“The  ICC  has  merely  rubber‐
stamped  Appellant’s  incarceration  in  [solitary  confinement] 
(figuratively and sometimes literally), listing in rote repetition 
the same justification every 30 days…. Indeed, the ICC’s on‐
going classification of Appellant is especially wanting for ex‐
planation  in  light  of  his  nearly  perfect  disciplinary  record 
while  in  security  detention.”)  (citations  and  internal  quota‐
tions omitted); Selby v. Caruso, 734 F.3d 554, 559–60 (6th Cir. 
2013)  (holding  that  factual  issue  existed  as  to  whether  peri‐
odic  administrative  segregation  reviews  were  meaningful 
and supported by “some evidence”); Toevs, 685 F.3d at 914–15 
(concluding that periodic reviews that were not “meaningful” 
violated  prisoner’s  due  process  rights);  Kelly  v.  Brewer,  525 
No. 15‐3334                                                                    35 

F.2d 394, 399–402 (8th Cir. 1975) (remanding for further pro‐
ceedings  and  directing  warden  to  evaluate  prisoners’  place‐
ments based  on  “valid”  present  and future justifications  ra‐
ther  than  punishing  an  inmate  for  past  conduct).  Most  re‐
cently, the Second Circuit held in Proctor that an inmate con‐
fined in the SHU for twenty‐two years had raised triable is‐
sues of fact as to his due‐process claim. Proctor, 846 F.3d at 612. 
Like Isby, Proctor’s time in prison, was also “marked by vio‐
lence and dangerous defiance of the law,” which led to Proc‐
tor being placed in disciplinary segregation in the SHU. Id. at 
602.  Despite  his  behavior  improving  later  on,20  he  was  re‐
tained in administrative segregation in the SHU.21 New York 
provided  SHU  inmates  with  periodic  reviews  every  sixty 
days until they were returned to the general population. After 
explaining that meaningful periodic reviews must include on‐
going evaluation of whether an inmate’s continued segrega‐
tion is justified, the Second Circuit noted that testimony from 
prison  officials  indicated  that,  based  on  Proctor’s  past  con‐
duct, they had no intention of releasing him. Id. at 611–12. The 
court explained that it was insufficient for officials merely to 
go  through  the  motions  of  conducting  a  review  when  they 
had developed a pre‐review conclusion that the inmate would 
                                                     
    20 The Second Circuit noted that, “in the main, Proctor’s behavior [in 

administrative  segregation]  has  remained  positive,”  that  he  “has  gone 
long stretches—including one period of almost four years—without any 
disciplinary  reports,”  and  that  he  “received  just  one  disciplinary  report 
between December 2011 and the close of the record in this case.” 846 F.3d 
at 603. 
    21 At the hearing held shortly thereafter, the hearing officer found that 

Proctor posed a threat to the prison based on his criminal history and mis‐
behavior, including his past escape and his bad behavior during his first 
years in disciplinary segregation. 846 F.3d at 603. 
36                                                        No. 15‐3334 

remain in solitary confinement no matter what the evidence 
showed.  See  id.  at  611  (“The  state  may  not  use  Ad  Seg  as  a 
charade in the name of prison security to mask indefinite pun‐
ishment for past transgressions.”). 
    Given the long stretches of time during which Isby had no 
serious disciplinary problems, as well as the conflicting evi‐
dence as to the reasons for his ongoing segregation, Isby has 
raised triable issues of material fact regarding whether his re‐
views were meaningful or pretextual. See id. at 610 (“Review 
with a pre‐ordained outcome is tantamount to no review at 
all.”). Here, the repeated issuance of the same uninformative 
language (without any updates or explanation of why contin‐
ued placement is necessary) coupled with the length of Isby’s 
confinement, could cause a reasonable trier of fact to conclude 
that Isby has been deprived of his liberty interest without due 
process.  Moreover,  our  concerns  with  the  thirty‐day  review 
process  bring  us  to  the  ninety‐day  reviews,  and  the  parties 
and the district court agree there is a disputed issue of mate‐
rial  fact  in  Isby’s  case  with  respect  to  these  more  formal  re‐
views.  Further  testimony  and  evidence  at  trial  could  clarify 
the reasons for Isby’s ongoing segregation and convince a trier 
of fact that his reviews were not pretextual. However, his due 
process claim ought to have survived summary judgment. 
      D. Qualified Immunity 
    Because  the  district  court  found  no  violation  under  the 
Fourteenth Amendment, it did not have to reach the question 
of  qualified  immunity.  We  now  consider  whether  summary 
judgment on Isby’s due process claim was nonetheless war‐
ranted on that ground. See United States v. Flores‐Sandoval, 94 
No. 15‐3334                                                       37 

F.3d 346, 349 (7th Cir. 1996) (explaining that we are free to af‐
firm “on any grounds found in the record, regardless of the 
rationale employed by the district court”) (citation omitted).  
    In  considering  whether  qualified  immunity  applies,  we 
must inquire: “(1) whether the facts, taken in the light most 
favorable to the plaintiff, show that the defendant violated a 
constitutional right; and (2) whether that constitutional right 
was clearly established at the time of the alleged violation.” 
Hernandez v. Cook Cty. Sheriff’s Office, 634 F.3d 906, 914 (7th Cir. 
2011) (citation omitted). “To be clearly established at the time 
of the challenged conduct, the right’s contours must be suffi‐
ciently clear that every reasonable official would have under‐
stood  that  what  he is  doing violates  that right, and existing 
precedent  must  have  placed  the  statutory  or  constitutional 
question  beyond  debate.”  Gustafson  v.  Adkins,  803  F.3d  883, 
891 (7th Cir. 2015) (citation omitted). 
    It is well established that whenever process is constitution‐
ally due, no matter the context, it must be granted in a mean‐
ingful  manner.  Cf.  Armstrong  v.  Manzo,  380  U.S.  545,  552 
(1965). That said, we must also be cautious about defining the 
due process violation at issue here “at the appropriate level of 
specificity.” Figgs v. Dawson, 829 F.3d 895, 905 (7th Cir. 2016) 
(citation  omitted).  There  is  no  Seventh  Circuit  or  Supreme 
Court  case  establishing  exactly  that  periodic  reviews  of  ad‐
ministrative  segregation  like  those  at  issue  here  violate  due 
process.  “However,  a  case  holding  that  the  exact  action  in 
question is unlawful is not necessary.” Alicea, 815 F.3d at 291 
(citation omitted). After all, prison officials have been on no‐
tice since Hewitt that periodic reviews of administrative seg‐
regation  are  constitutionally  required,  and  it  is  self‐evident 
that they cannot be a sham. 
38                                                       No. 15‐3334 

    Although some appellate courts that have considered this 
issue  have  concluded  that  qualified  immunity  applied,  see, 
e.g., Toevs, 685 F.3d at 916 (“we cannot conclude that the state 
of the law from 2005 to 2009 gave defendants fair warning that 
the [Quality of Life Level Program] review process [for pris‐
oners in administrative segregation] was not meaningful, or 
that the lack of reviews at QLLP Levels 4 through 6 was a due‐
process  violation”),  in  the  case  at  hand,  the  various  factual 
disputes discussed above preclude summary judgment on the 
basis of qualified immunity. See Selby, 734 F.3d at 560 (“When 
no facts are in dispute, whether an official receives qualified 
immunity is a question of law. But in this case, … facts are in 
dispute, precluding summary judgment for the defendants.”) 
(emphasis, citations, and internal quotation marks omitted); 
Black, 4 F.3d at 450 (“[W]e cannot determine from the record 
before the trial court whether the facts as to the kind and fre‐
quency of review given to Black are as he says they are or as 
the defendants say they are. Therefore a genuine issue of fact 
remains as to whether Black received the process required by 
Hewitt. [S]ummary judgment on the grounds of qualified im‐
munity  was  not  appropriate”).  As  Isby  may  be  able  to  con‐
vince the trier of fact that defendants‐appellees have been de‐
liberately giving him meaningless “reviews,” without any in‐
tention of ever releasing him from the SCU, qualified immun‐
ity may not apply. 
                          III. Conclusion 
    For the foregoing reasons, Isby is ordered to pay in full all 
outstanding fees to this Court and the district court, and we 
AFFIRM the district court on Isby’s Eighth Amendment claim 
and  REVERSE  and  REMAND  on  his  Fourteenth  Amendment 
claim.